DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 850 (see specification paragraph [0037], last line).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0002], line 6: “aa” appears instead of “a” 
Paragraph [0012], lines 8-9: “the frequency of the transmitted by the transducer” appears 
Paragraph [0013], lines 10-11: “have to bounced off” appears 
Paragraph [0013], line 24: “KHz” appears instead of “kHz” (see also line 25 of this paragraph); this defect appears later in the specification as well, and all instances are to be corrected 
Paragraph [0014], line 5: “a 50 KHz can be modulated” appears 
Paragraph [0014], line 11: “sounds” appears instead of “sound” 
Paragraph [0021], line 13: “produces” appears instead of “produce” 
Paragraph [0023], line 3: the displayed equation has “decimatio” instead of “decimation” 
Paragraph [0025], line 2: “FT” appears with any explanation as to its meaning 
Paragraph [0026], line 2: “FT” appears with any explanation as to its meaning 
Paragraph [0026], line 4: “FT” appears with any explanation as to its meaning 
Paragraph [0027], line 7: “[Symbol font/0x61]is” appears instead of “                                
                                    α
                                
                             is” 
Paragraph [0027], line 10: “thus ratio” appears 
Paragraph [0029], line 2: “apriori” appears instead of “a priori” 
Paragraph [0036], line 7: “Associated” appears instead of “associated” 
Paragraph [0038], line 3: “is used” appears instead of “are used”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification fails to provide description for details needed to practice the invention.  For example, the specification describes the transmitted signal as a series of 15-20 pulses of 50kHz ultrasound (for example; see paragraph [0013], last two lines); presumably this means the transmitter is emitting what look like square-wave pulses, but his is not entirely clear.  If the transmitter output is a sequence of pulses, how does the decimator produce its output? For example, is only every tenth pulse sent to the decimator output? Is every nth pulse (if the decimation ratio were 1:n, say); is the transmitter signal interpolated when the decimation ratio would otherwise lead to less useful template output?
The threshold maps are described as time varying; where do they come from?  If they are time varying because later times correspond to reflections from greater distances, and hence lower amplitudes of signal, how can these be applied prior to a determination of the distance through analysis of the received reflected signal?
The specification further lacks adequate disclosure of the invention since a drawing showing (e.g. a stationary) ultrasound emitter/receiver apparatus as a vertical line (and time being a vertical axis in this drawing, while distance being a horizontal axis), and a moving object/reflector as a line slanted with respect to the vertical (the slope of the slanted line would correspond to the reciprocal of the object’s velocity.  In the drawing, the emitter emits signal at the bottom of the drawing, the signal propagates (with slope equal to the reciprocal to the speed of sound) to reach the moving object “world-line” at a later time, where it is reflected (and the reflected signal acquires a Doppler shift); then the reflected signal travels back to the world line of the emitter receiver.  This kind of diagram would greatly add to understanding of Applicant’s exposition of the claimed invention.  Presumably, it would not require new matter to be added, provided the specification already provides support for the details to be included in the drawing. 
Because of the above deficiencies in the specification and drawings, it cannot be said that the inventors have possession of the claimed invention, thus failing to satisfy the written description requirement.  Similarly, due to the lack of details as to, e.g., the decimator’s construction of the templates from its inputs (FIG. 3), it cannot be said that the disclosure satisfies the enablement requirement. 

Double Patenting
Claims 1, 9, and 15, at least, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3-8 and 15-18 of copending Application No. 16/364,691 (reference application, published as US 2020/0033462). Although the claims at issue are not identical, they are not patentably distinct from each other because, were 16/364,691 to issue as a patent, practice of the above-cited claims would arguably infringe at least claims 1, 9, and 15 of the instant application, and vice versa, particularly in view of MPEP 2144.04 VI. C. Rearrangement of Parts.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/364,652 (published as US 2019/0339385) in view of copending Application No. 16/364,691 (published as US 2020/0033462). As discussed above, US 2020/0033462 provides a basis for a provision rejection of at least claims 1, 9, and 15 of the instant application.  Claims 1-21 of US 2020/0033462, in view of the disclosure of US 2020/0033462, would arguably infringe claims 1-20 of the instant application, and vice versa, were US 2020/0033462 to issue as a patent. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645